Citation Nr: 1507809	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-16 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral flatfeet.

2.  Whether new and material evidence has been received to reopen service connection for left shoulder impingement syndrome.

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to the service-connected right shoulder impingement syndrome.

4.  Entitlement to service connection for bilateral plantar fasciitis.

5.  Entitlement to service connection for unspecified insomnia disorder with depressive and anxiety disorders (claimed as sleep disturbance).

6.  Entitlement to service connection for tension headaches.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1976 to May 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2008 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Claims for service connection for chronic headaches, a bilateral foot disorder to include plantar fasciitis, and sleep disturbances and claims to reopen service connection for a left shoulder disorder and bilateral flatfeet were received in June 2007.  The January 2008 rating decision denied service connection for plantar fasciitis, chronic headaches, and sleep disturbance, and denied reopening of service connection for bilateral flatfeet and left shoulder impingement syndrome.  

The July 2014 rating decision granted service connection for an unspecified insomnia disorder with depressive and anxiety disorders and tension headaches.  As discussed below, the Board dismisses the issues of service connection for a sleep disorder and tension headaches on appeal because the benefit sought has been fully granted with respect to these issues, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104(a) (West 2014) (providing that the Board decides actual "questions in a matter").

Service connection for bilateral flatfeet and left shoulder impingement syndrome were previously denied by the RO in December 1998, and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In December 2014, the Veteran submitted a private medical opinion by Dr. R.V. relating to the appeals to reopen service connection for a left shoulder disorder and bilateral plantar fasciitis.  While the most recent supplemental statement of the case does not include review of this evidence, the Board, as discussed below, is reopening service connection for a left shoulder disorder and granting service connection for a left shoulder disorder and bilateral plantar fasciitis.  Further, this evidence does not relate to the claim to reopen service connection for bilateral flatfeet; therefore, the December 2014 evidence is of no probative value with regard to the claim to reopen service connection for bilateral flatfeet and the Veteran is not prejudiced by the Board's decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  

In December 2014, the Veteran testified at a personal hearing in San Antonio, Texas (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  An unappealed December 1998 rating decision, in pertinent part, denied service connection for bilateral flatfeet on the basis that the diagnosed flatfeet existed prior to service and there was no evidence that the condition permanently worsened as a result of service.

2.  The evidence received since the December 1998 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for bilateral flatfeet.

3.  An unappealed December 1998 rating decision, in pertinent part, denied service connection for left shoulder impingement syndrome on the basis that service treatment records did not reflect any diagnosis or complaint of a disorder related to the left shoulder.

4.  Unappealed December 2004 and August 2005 rating decisions declined to reopen service connection for left shoulder impingement syndrome on the basis that there was no evidence that the disability was related to active service or any of the Veteran's service-connected disabilities.  

5.  The evidence received since the August 2005 rating decision relates to an unestablished fact of a causal relationship between the currently diagnosed left shoulder disabilities and the service-connected right shoulder impingement syndrome.

6.  The Veteran's currently diagnosed left shoulder impingement syndrome and rotator cuff tear status post repair with acromioclavicular joint degenerative joint disease is causally related to the service-connected right shoulder impingement syndrome.

7.  The Veteran's currently diagnosed bilateral plantar fasciitis had its onset in service.

8.  During the pendency of this appeal, before a Board decision was issued, the RO granted service connection for unspecified insomnia disorder with depressive and anxiety disorders and tension headaches.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision to deny service connection for a bilateral flatfeet and left shoulder impingement syndrome became final.  38 U.S.C.A.	 § 7105(c) (West 2104); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The August 2005 rating decision that declined to reopen service connection for left shoulder impingement syndrome became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has not been received to reopen service connection for bilateral flatfeet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been received to reopen service connection for left shoulder impingement syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left shoulder impingement syndrome and rotator cuff tear status post repair with acromioclavicular joint degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  As to the issue of service connection for unspecified insomnia disorder with depressive and anxiety disorders, there remains no question of fact or law to be decided by the Board. 38 U.S.C.A. §§ 7104(a), 7105 (West 2014).

8.  As to the issue of service connection for tension headaches, there remains no question of fact or law to be decided by the Board. 38 U.S.C.A. §§ 7104(a), 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds,	 444 F.3d 1328 (Fed. Cir. 2006).    

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board reopens service connection for left shoulder impingement syndrome and grants service connection for left shoulder disabilities and bilateral plantar fasciitis, constituting a full grant of the benefit sought on appeal with respect to these issues; therefore, no discussion of VA's duty to notify and to assist is necessary with respect to these issues.  As the dismissed claims for service connection for a sleep disorder and tension headaches are decided as a matter of law, no discussion of the duties to notify and assist is required with respect to these issues.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).

With respect to the claim to reopen service connection for bilateral flatfeet, the Veteran was provided notice in July and September 2007, prior to the initial adjudication of the claim in January 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The notice letters satisfied the requirements under Kent.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the December 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened, see 38 C.F.R. § 3.159(c)(4)(iii), the Veteran was provided a VA examination (the report of which has been associated with the claims file) in June 2014.  The Board finds that the VA examination report, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran testified at a December 2014 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal and suggested the importance of getting a medical nexus opinion as to whether the bilateral flatfeet was aggravated (permanently worsened) by service.  See Board hearing transcript p. 8.  

The Veteran testified regarding symptoms, limitations, and problems associated with the bilateral flatfeet during service.  Further, the Veteran was provided a VA examination in June 2014 that provides additional evidence as whether the bilateral flatfeet were aggravated during service.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.    


Reopening Service Connection for Bilateral Flatfeet 
and Left Shoulder Impingement Syndrome

The Veteran seeks to reopen the previously denied claims of service connection for bilateral flatfeet and left shoulder impingement syndrome.  The claims for service connection for bilateral flatfeet and a left shoulder disorder, initially filed in June 1998, were originally denied in a December 1998 rating decision.  The Veteran did not initiate an appeal of the decisions or submit any new and material evidence within the applicable one-year periods.  See 38 C.F.R. § 3.156(b); Jennings, 
509 F.3d at 1368.  As such, the decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

Bilateral Flatfeet

In the December 1998 rating decision, the RO, in pertinent part, denied service connection for bilateral flatfeet on the basis that the diagnosed flatfeet existed prior to service and there was no evidence that the condition permanently worsened as a result of service.  The pertinent evidence of record at the time of the December 1998 rating decision includes service treatment records, a November 1998 VA examination report, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the December 1998 rating decision and finds that it does not qualify as new and material evidence to warrant reopening service connection for bilateral flatfeet.  

The June 2014 VA examination report reflects a diagnosis of bilateral flatfeet (the presence of a current disability is not in dispute), but does not tend to establish that the claimed bilateral flatfeet did not preexist entrance into service or that any preexisting bilateral flatfeet was aggravated or permanently worsened by active service (the basis of the December 1998 denial).  As such, while the evidence detailed above is "new" in the sense that was not previous of record, it is not "material" as it does not relate to an unestablished fact necessary to substantiate the claims.  See Smith, 12 Vet. App. 312 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); see also 38 C.F.R.	 § 3.156(a).     

While the Veteran, in a June 2007 claim, again requested service connection for a "bilateral feet condition" and, in a January 2008 notice of disagreement and at the December 2014 Board hearing, disputed the denial of the claim to reopen service  connection for bilateral flatfeet, he has not submitted any additional evidence tending to establish that the claimed bilateral flatfeet did not preexist entrance into service or that any preexisting bilateral flatfeet was aggravated or permanently worsened by active service (the basis of the December 1998 denial).  At the December 2014 Board hearing, the Veteran testified that his arches fell more during service and are now completely flat.  The Board finds that this lay evidence is not "new" because it is redundant of evidence already considered by VA in the December 1998 denial of the claim.  VA considered the Veteran's contentions that he had worsening flatfeet, foot pain, and general foot problems that were related to active service in the original denial of service connection as detailed in the December 1998 rating decision.  

Based on the above, none of the evidence received since the December 1998 rating decision constitutes new and material evidence tending to show that the preexisting bilateral flatfeet was aggravated by active service.  Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the December 1998 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service department records been received since the December 1998 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in December 1998 is not new and material, and reopening the claim for service connection for bilateral flatfeet is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Left Shoulder Impingement Syndrome 

In the December 1998 rating decision, the RO, in pertinent part, denied service connection for left shoulder impingement syndrome on the basis that service treatment records did not reflect any diagnosis or complaint of a disorder related to the left shoulder.  The pertinent evidence of record at the time of the December 1998 rating decision includes service treatment records, a November 1998 VA examination report, and the Veteran's lay statements.

In December 2004 and August 2005 rating decisions, the RO declined to reopen service connection for left shoulder impingement syndrome on the basis that there was no evidence that the disability was related to active service or any of the Veteran's service-connected disabilities.  The additional pertinent evidence of record at the time of the December 2004 and August 2005 rating decisions includes VA treatment records dated from January 2001 to February 2005, a January 2004 VA examination report, and the Veteran's lay statements.

The Board has reviewed the evidence of record received since the August 2005 rating decision and finds that it qualifies as new and material evidence to warrant reopening service connection for a left shoulder disorder.  In a December 2014 letter, Dr. R.V. opined that, following surgery to the (service-connected) right shoulder, the Veteran's left shoulder was injured because of overuse and the imbalance of performing all everyday activities on the left side.  

The Board finds that this evidence, received after the August 2005 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence of a causal relationship between the currently diagnosed left shoulder disabilities and the service-connected right shoulder impingement syndrome (a necessary element for secondary service connection).  38 C.F.R. § 3.310.

As noted above, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claim; thus, this evidence is new and material and the requirements to reopen the claim under 38 C.F.R. § 3.156(a) have been satisfied.  Accordingly, as the Board finds that new and material evidence has been received to reopen service connection for left shoulder impingement syndrome.  Further, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no evidence received during the one-year appeal period for the August 2005 rating decision; therefore, 38 C.F.R. § 3.156(b) does not apply.  Nor have additional service department records been received since the August 2005 rating decision; therefore, 38 C.F.R. § 3.156(c) does not apply.  

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In this case, the Veteran has been diagnosed with plantar fasciitis, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply to this claim.  

The Veteran has also been diagnosed with diagnosed left shoulder impingement syndrome and rotator cuff tear status post repair with acromioclavicular joint degenerative joint disease.  Degenerative joint disease - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R.	 § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for a left shoulder disability based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based continuity of symptomatology or for a "chronic" disease in service (38 C.F.R. § 3.303(b)) and direct service connection pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A.	 § 7104 (stating that the Board decides questions of law or fact).

Service Connection for Left Shoulder Impingement Disorder

The contention liberally construed for the Veteran is that his current left shoulder disorder is associated with his service-connected right shoulder disability.  See July 2007 written statement, December 2014 Board hearing transcript.  

The evidence of record demonstrates that the Veteran has currently diagnosed left shoulder impingement syndrome and rotator cuff tear status post repair with acromioclavicular joint degenerative joint disease.  See January 2009 and June 2014 VA examination reports.  An April 2004 MRI report notes mild changes of acromioclavicular joint osteoarthrosis.   A November 2004 VA treatment record notes that the Veteran underwent a left shoulder arthroplasty.

A May 2007 private treatment record notes that the Veteran's rotator cuff impingement and left shoulder pain is likely a result of problems with the right shoulder and subsequent overuse of the left shoulder.  

The June 2014 VA examiner opined that, while the Veteran may have had some overuse of the left shoulder, the left labrum tear was most likely acute and the degenerative joint disease worsened overtime impairing the shoulder and leading to the repair.  The VA examiner opined that, based on the fact that there was no clear evidence that the left shoulder is due to the (service-connected) right shoulder disability, it is less likely as not secondary to the right shoulder disability.  

In a December 2014 letter, Dr. R.V. opined that, following surgery to the (service-connected) right shoulder, the Veteran's left shoulder was injured from overuse and the imbalance of performing all everyday activities on the left side.  Dr. R.V. opined that the Veteran's left shoulder pain could be reasonably traced back to his (right shoulder) injury during service in 1985 and opined that the 1985 right shoulder injury is likely the causative agent of the current left shoulder disability.

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently diagnosed left shoulder impingement syndrome and rotator cuff tear status post repair with acromioclavicular joint degenerative joint disease.  The probative medical evidence of record weighs in favor of finding that the left shoulder disabilities are caused by the Veteran's right shoulder disability; therefore, resolving reasonable doubt in favor of the Veteran, service connection for left shoulder impingement syndrome and rotator cuff tear status post repair with acromioclavicular joint degenerative joint disease, as secondary to the service-connected right shoulder impingement disorder, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.     

Service Connection for Bilateral Plantar Fasciitis

The Veteran essentially contends that he developed bilateral plantar fasciitis during service and that symptoms of foot pain attributable to bilateral plantar fasciitis have continued since service separation.  See July 2007 written statement, December 2014 Board hearing transcript.  The Veteran testified that he had burning sensations and tenderness in both feet during service that had continued to present.  

First, the evidence demonstrates that the Veteran has current diagnosed bilateral plantar fasciitis.  See June 2014 VA examination report, December 2014 private treatment record from Dr. R.V.  

The evidence of record demonstrates that the Veteran had in-service symptoms of plantar fasciitis and foot pain.  June to November 1995 service treatment records note that the Veteran was treated for left plantar fasciitis.  An August 1995 service treatment record notes a history of plantar fasciitis.  A July 1996 service treatment record notes that the Veteran had pain on the bottom of the right foot and a bruised right heel.

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed bilateral plantar fasciitis had its onset in service.  The Veteran has made credible statements that plantar fasciitis onset in service.  See e.g., December 2014 Board hearing transcript.  

The unfavorable evidence includes the January 1998 service separation physical report that notes the Veteran's feet were clinically normal and an associated report of medical history on which the Veteran denied foot trouble.  However, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

With regard to the question of whether the post-service diagnosis of bilateral plantar fasciitis represents the plantar fasciitis diagnosed in service and the symptoms of bilateral foot pain that began during service, there is medical evidence both for and against such a finding.  The June 2014 VA examiner noted no evidence of chronic foot pain in service and no foot disorders were noted at service separation.  The VA examiner opined that the Veteran's current plantar fasciitis is likely secondary to the (non-service-connected) pes planus.  The VA examiner opined that, because of no evidence of chronic foot impairment during service and no treatment for plantar fasciitis other than good footwear to date, the bilateral plantar fasciitis is less likely than not related to active service. 

In a December 2014 letter, Dr. R.V. opined that the Veteran experiences symptoms of straining and pain on both feet whenever he walks or uses his feet that are alleviated by rest.  Dr. R.V. opined that these symptoms began in the 1980s (during service) and that the Veteran had been having this pain in previous charts prior to electronic records.  The opinion was based on foot symptoms documented in the medical records dating back to service.  The factual assumptions upon which this opinion rests are consistent with the other lay and medical evidence of record, including the Veteran's credible reports of symptoms during service and since service, and the service treatment record notations of symptoms in service.  The factual assumptions are consistent with the Board's findings of fact in this case.  This opinion tends to relate to service the symptoms, which began in service and were present since service, but were not diagnosed until after service as well as the diagnosis of left plantar fasciitis during service.

The Veteran has made credible statements that symptoms of bilateral plantar fasciitis onset in service.  The finding of in-service onset is also supported by the other evidence of record, specifically, the December 2014 private medical opinion from Dr. R.V.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of later-diagnosed bilateral plantar fasciitis began during service, that is, were incurred in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, service connection for bilateral plantar fasciitis is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot other theories of service connection.  

Service Connection for a Sleep Disorder and Tension Headaches

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  In the present case, before a Board decision was issued, the RO, in a July 2014 rating decision, granted service connection for unspecified insomnia disorder with depressive and anxiety disorders and tension headaches, constituting a full grant of benefits sought on appeal as to these issues; therefore, there remain no questions of fact or law for the Board to decide with respect to these issues.  Accordingly, and despite the fact that the Board took testimony with respect to the issue of service connection for tension headaches at the December 2014 Board hearing, the Board does not have jurisdiction to review the appeals for service connection for a sleep disorder and tension headaches, and must be dismissed.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").


ORDER

As new and material evidence has not been received, the appeal to reopen service connection for bilateral flatfeet is denied. 

As new and material evidence has been received, the appeal to reopen service connection for a left shoulder disorder is granted.

Service connection for left shoulder impingement syndrome and rotator cuff tear status post repair with acromioclavicular joint degenerative joint disease, as secondary to the service connected right shoulder impingement syndrome, is granted.

Service connection for bilateral plantar fasciitis is granted.

The appeal for service connection for unspecified insomnia disorder with depressive and anxiety disorders (claimed as sleep disturbance) is dismissed.

The appeal for service connection for tension headaches is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


